Appeals from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered January 24, 2008 in a breach of contract action. The order, among other things, denied defendants’ motions for summary judgment.
Now, upon reading and filing the stipulation discontinuing appeals signed by the attorneys for the parties on February 5 and 6, 2009,
It is hereby ordered that said appeals are unanimously dismissed without costs upon stipulation. Present — Hurlbutt, J.P., Smith, Fahey, Green and Pine, JJ.